Exhibit 10.4 EXECUTION VERSION TRUSTEE DESIGNATION AGREEMENT This Trustee Designation Agreement (this “Agreement”), dated as of August 4, 2009, by and amongReal Estate Investment Group L.P. (the “Investor”), a Bermuda limited partnership, whose general partner and majority limited partner is Tyrus S.A., a Uruguayan sociedad anónima wholly-owned by IRSA Inversiones y Representaciones Sociedad Anónima, an Argentine sociedad anónima (“IRSA”), IRSA and Hersha Hospitality Trust, a Maryland real estate investment trust (the “Company”). W I T N E S S E T H: WHEREAS, on or about the date hereof, the Investor is purchasing from the Company 5,700,000 shares (the “Primary Shares”) of the Company’s Priority Class A common shares of beneficial interest, par value $0.01 per share (“Common Shares”) pursuant that certain Purchase Agreement (the “Purchase Agreement”), dated as of August 4, 2009, by and among the Investor, IRSA, the Company and Hersha Hospitality Limited Partnership, L.P., a Virginia limited partnership (the “Operating Partnership”); WHEREAS, in connection with the sale and purchase of the Primary Shares, the Company and the Investor intend to enter into that certain Investor Rightsand Option Agreement, of even date herewith, by and among the Investor and the Company (the “Investor Rights and Option Agreement”), pursuant to which the Company shall grant the Investor the option (the “Option”) to purchase 5,700,000 additional Common Shares (the “Option Shares”) on the terms contained therein; WHEREAS, in connection with the transactions contemplated by the Purchase Agreement and the Investor Rights and Option Agreement, the Company has agreed to designate a representative designated by Investor as a trustee of the Company, upon the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the promises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, each intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01.Certain Defined Terms.In addition to the terms defined elsewhere herein, for purposes of this Agreement, the terms below shall have the following meanings: “Affiliate” means, with respect to any specified Person, any other Person that directly, or indirectly through one or more intermediaries, controls or is controlled by or is under common control with such specified Person.For purposes of this Agreement, with respect to Investor, “Affiliate” shall not include the Company or any other Person that is directly, or indirectly through one or more intermediaries, controlled by the Company and, with respect to the Company, “Affiliate” shall not include Investor or any other Person that is directly, or indirectly through one or more intermediaries, controlled by Investor. “Beneficially Own,” “Beneficially Owned” or “Beneficial Ownership” means, with respect to any securities, having beneficial ownership of such securities (as determined pursuant to Rule 13d-3 under the Exchange Act. “Board of Trustees” means the Board of Trustees of the Company. “Closing Date” means August 4, 2009, date upon which the Investor will purchase the Primary Shares and deliver to the Company the purchase price. “Designation Notice” shall mean written notice from Investor to the Company pursuant to which Investor shall notify the Company of its exercise of its right to designate a Qualified Replacement Designee to serve as a trustee of the Company, which notice shall identify such Person. “D&O Questionnaire” means the questionnaire form attached hereto as Exhibit A. “FINRA Questionnaire” means the questionnaire form attached hereto as Exhibit B. “Independence Standards” means the categorical independence standards adopted by the Company and set forth in the Schedule 14A Proxy Statement of the Company dated April 15, 2009. “Investor Trustee” means Mr. Eduardo S. Elsztain or any Qualified Replacement designated by Investor in a Designation Notice and appointed or elected to the Board of Trustees as a “Class II” trustee pursuant to this Agreement. “Person” means any individual, corporation, partnership (general or limited), limited liability company, joint venture, association, joint-stock company, trust or unincorporated organization. “Qualified Replacement” means any Person designated by the Investor in a Designation Notice that (i) qualifies as a trustee under the Company’s Corporate Governance Guidelines, as the same may be amended from time to time and (ii) completes the normal and customary background check and similar processes customary for appointments of directors of New York Stock Exchange listed companies, including completion of the D&O Questionnaire and the FINRA Questionnaire. “Qualifying Ownership Period” means the period commencing on the Closing Date and ending on the date upon which the Investor or its Affiliates cease to Beneficially Own at least 10% of the Common Shares (excluding solely for purposes this definition any Common
